Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 06/24/2020.
Claims 5-8 are currently pending.
Claims 5-8 are rejected.
Claims 5-8 are independent claims.

Claim Objection
5. 	Claim 5 is objected to because of the following informalities:  “RRC” in line 3 should be “Radio Resource Control (RRC)”; “DRB” in line 4 should be “Data Radio Bearer (DRB)”; “EPS” in line 5 should be “Evolved Packet System (EPS)”; “NR” in line 10 should be “New Radio technology (NR)”.  Appropriate corrections are required.
6. 	Claim 6 is objected to because of the following informalities:  “RRC” in line 3 should be “Radio Resource Control (RRC)”; “DRB” in line 3 should be “Data Radio Bearer (DRB)”; “EPS” in line 5 should be “Evolved Packet System (EPS)”; “NR” in line 10 should be “New Radio technology (NR)”.  Appropriate corrections are required.
7. 	Claim 7 is objected to because of the following informalities:  “RRC” in line 3 should be “Radio Resource Control (RRC)”; “DRB” in line 4 should be “Data Radio Bearer (DRB)”; “EPS” in line 5 should be “Evolved Packet System (EPS)”; “NR” in line 12 should be “New Radio technology (NR)”.  Appropriate corrections are required.


Claim Rejections - 35 USC § 103
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12. 	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hisashi Futaki et al. (US 2019/0342932 A1), hereinafter Futaki, in view of SHARP, "HandlingofEPSbeareridentityinEN-DC",R2-1713864,3GPPTSG-RAN WG2 Meeting#100 Reno, USA, 27th November-1st December2017, hereinafter Sharp .
For claim 5, Futaki teaches a terminal apparatus (Futaki, Fig. 10)  for communicating with one or more base station apparatuses (Futaki, Fig. 5)  , the terminal apparatus comprising: 
a receiver (Futaki, Fig. 10 item 1001)  configured to receive an RRC connection reconfiguration message (Futaki, Fig. 5 step 503 and paragraph 67 teach ) including a DRB configuration from the one or more base station apparatuses, the DRB configuration including a DRB identity and an EPS bearer identity(Futaki, Fig. 5 and paragraph 67 teach In Step 503, the MeNB 1 sends an RRC Connection Reconfiguration message to the UE 3 in response to receiving the SgNB Addition Request Acknowledge message from the SgNB 2.  This RRC Connection Reconfiguration message includes the RRC: SCG-Config message, which has been sent from the SgNB 2 to the MeNB 1 via the SgNB Addition Request Acknowledge message. Paragraph 66 teaches The RRC: SCG-Config message includes DRB and EPS bearer Identities to be associated with each SCG DRB and further includes a Flow ID to be associated with each SCG DRB.); and 
processing circuitry (Futaki, Fig. 10 item 1005)  configured to associate an established DRB with the EPS identity in a case that the DRB identity is not part of a current configuration of the terminal apparatus, the DRB configuration includes the DRB identity and the EPS bearer identity, and the DRB was configured with the EPS bearer identity before receiving the RRC connection reconfiguration message (Futaki, Fig. 5 and paragraph 66 teach The RRC: SCG-Config message is used to transfer an SCG radio configuration created by the SgNB 2.  The RRC: SCG-Config message includes DRB and EPS bearer Identities to be associated with each SCG DRB and further includes a Flow ID to be associated with each SCG DRB. (Futaki, Fig. 5 and paragraph 67 teach In Step 503, the MeNB 1 sends an RRC Connection Reconfiguration message to the UE 3 in response to receiving the SgNB Addition Request Acknowledge message from the SgNB 2.  This RRC Connection Reconfiguration message includes the RRC: SCG-Config message, which has been sent from the SgNB 2 to the MeNB 1 via the SgNB Addition Request Acknowledge message.). 
	Sharp also teaches associating an established DRB with the EPS identity (Sharp, page 1, introduction teach the UE shall associate the established DRB with the corresponding EPS bearer ID.), wherein the DRB configuration is configured by an NR RRC (Sharp, page 2 line 2 teach NR RRC would command the UE to indicate/associate the EPS bearer ID of/with the DRB.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Futaki and Sharp to have that receiving an RRC connection reconfiguration message including a DRB 
For claim 6, Futaki teaches a communication method for a terminal apparatus for communicating with one or more base station apparatuses, the communication method comprising the steps of: 
 	receiving an RRC connection reconfiguration message (Futaki, Fig. 5 step 503 and paragraph 67 teach ) including a DRB configuration from the one or more base station apparatuses, the DRB configuration including a DRB identity and an EPS bearer identity(Futaki, Fig. 5 and paragraph 67 teach In Step 503, the MeNB 1 sends an RRC Connection Reconfiguration message to the UE 3 in response to receiving the SgNB Addition Request Acknowledge message from the SgNB 2.  This RRC Connection Reconfiguration message includes the RRC: SCG-Config message, which has been sent from the SgNB 2 to the MeNB 1 via the SgNB Addition Request Acknowledge message. Paragraph 66 teaches The RRC: SCG-Config message includes DRB and EPS bearer Identities to be associated with each SCG DRB and further includes a Flow ID to be associated with each SCG DRB.); and 
associating an established DRB with the EPS identity in a case that the DRB identity is not part of a current configuration of the terminal apparatus, the DRB configuration includes the DRB identity and the EPS bearer identity, and the DRB was configured with the EPS bearer identity before receiving the RRC connection reconfiguration message (Futaki, Fig. 5 and paragraph 66 teach The RRC: SCG-Config message is used to transfer an SCG radio configuration created by the SgNB 2.  The RRC: SCG-Config message includes DRB and EPS bearer Identities to be associated with each SCG DRB and further includes a Flow ID to be associated with each SCG DRB. (Futaki, Fig. 5 and paragraph 67 teach In Step 503, the MeNB 1 sends an RRC Connection Reconfiguration message to the UE 3 in response to receiving the SgNB Addition Request Acknowledge message from the SgNB 2.  This RRC Connection Reconfiguration message includes the RRC: SCG-Config message, which has been sent from the SgNB 2 to the MeNB 1 via the SgNB Addition Request Acknowledge message.). 
	Sharp also teaches associating an established DRB with the EPS identity (Sharp, page 1, introduction teach the UE shall associate the established DRB with the corresponding EPS bearer ID.), wherein the DRB configuration is configured by an NR RRC (Sharp, page 2 line 2 teach NR RRC would command the UE to indicate/associate the EPS bearer ID of/with the DRB.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Futaki and Sharp to have that receiving an RRC connection reconfiguration message including a DRB configuration from the one or more base station apparatuses, the DRB configuration 
For claim 7, Futaki teaches a base station apparatus (Futaki, Fig. 9) for communicating with a terminal apparatus (Futaki, Fig. 5), the base station apparatus comprising: 
 	a transmitter (Futaki, Fig. 9 item 901)configured to transmit an RRC connection reconfiguration message (Futaki, Fig. 5 step 503 and paragraph 67 teach ) including a DRB configuration from the one or more base station apparatuses, the DRB configuration including a DRB identity and an EPS bearer identity(Futaki, Fig. 5 and paragraph 67 teach In Step 503, the MeNB 1 sends an RRC Connection Reconfiguration message to the UE 3 in response to receiving the SgNB Addition Request Acknowledge message from the SgNB 2.  This RRC Connection Reconfiguration message includes the RRC: SCG-Config message, which has been sent from the SgNB 2 to the MeNB 1 via the SgNB Addition Request Acknowledge message. Paragraph 66 teaches The RRC: SCG-Config message includes DRB and EPS bearer Identities to be associated with each SCG DRB and further includes a Flow ID to be associated with each SCG DRB.); and 
processing circuitry (Futaki, Fig. 9 item 904)  configured to cause the terminal apparatus to perform processing to associate an established DRB established with the EPS identity in a case that the DRB identity is not part of a current configuration of the terminal apparatus, the DRB configuration includes the DRB identity and the EPS bearer identity, and the DRB was configured for the EPS bearer identity before the terminal apparatus receives the RRC connection reconfiguration message (Futaki, Fig. 5 and paragraph 66 teach The RRC: SCG-Config message is used to transfer an SCG radio configuration created by the SgNB 2.  The RRC: SCG-Config message includes DRB and EPS bearer Identities to be associated with each SCG DRB and further includes a Flow ID to be associated with each SCG DRB. (Futaki, Fig. 5 and paragraph 67 teach In Step 503, the MeNB 1 sends an RRC Connection Reconfiguration message to the UE 3 in response to receiving the SgNB Addition Request Acknowledge message from the SgNB 2.  This RRC Connection Reconfiguration message includes the RRC: SCG-Config message, which has been sent from the SgNB 2 to the MeNB 1 via the SgNB Addition Request Acknowledge message.). 
	Sharp also teaches associating an established DRB with the EPS identity (Sharp, page 1, introduction teach the UE shall associate the established DRB with the corresponding EPS bearer ID.), wherein the DRB configuration is configured by an NR RRC (Sharp, page 2 line 2 teach NR RRC would command the UE to indicate/associate the EPS bearer ID of/with the DRB.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Futaki and Sharp to 
For claim 8, Futaki teaches a communication method for a base station apparatus for communicating with a terminal apparatus, the communication method comprising the steps of: 
 	transmitting an RRC connection reconfiguration message (Futaki, Fig. 5 step 503 and paragraph 67 teach ) including a DRB configuration from the one or more base station apparatuses, the DRB configuration including a DRB identity and an EPS bearer identity(Futaki, Fig. 5 and paragraph 67 teach In Step 503, the MeNB 1 sends an RRC Connection Reconfiguration message to the UE 3 in response to receiving the SgNB Addition Request Acknowledge message from the SgNB 2.  This RRC Connection Reconfiguration message includes the RRC: SCG-Config message, which has been sent from the SgNB 2 to the MeNB 1 via the SgNB Addition Request Acknowledge message. Paragraph 66 teaches The RRC: SCG-Config message ; and 
causing the terminal apparatus to perform processing to associate an established DRB with the EPS identity in a case that the DRB identity is not part of a current configuration of the terminal apparatus, the DRB configuration includes the DRB identity and the EPS bearer identity, and the DRB is configured for the EPS bearer identity before the terminal apparatus receives the RRC connection reconfiguration message (Futaki, Fig. 5 and paragraph 66 teach The RRC: SCG-Config message is used to transfer an SCG radio configuration created by the SgNB 2.  The RRC: SCG-Config message includes DRB and EPS bearer Identities to be associated with each SCG DRB and further includes a Flow ID to be associated with each SCG DRB. (Futaki, Fig. 5 and paragraph 67 teach In Step 503, the MeNB 1 sends an RRC Connection Reconfiguration message to the UE 3 in response to receiving the SgNB Addition Request Acknowledge message from the SgNB 2.  This RRC Connection Reconfiguration message includes the RRC: SCG-Config message, which has been sent from the SgNB 2 to the MeNB 1 via the SgNB Addition Request Acknowledge message.). 
	Sharp also teaches associating an established DRB with the EPS identity (Sharp, page 1, introduction teach the UE shall associate the established DRB with the corresponding EPS bearer ID.), wherein the DRB configuration is configured by an NR RRC (Sharp, page 2 line 2 teach NR RRC would command the UE to indicate/associate the EPS bearer ID of/with the DRB.).


Conclusion
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILL W LIN/Primary Examiner, Art Unit 2412